Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
 
	This is in response to the Amendment dated July 18, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 102/103
	Claim(s) 16 has been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogawa et al. (US Patent No. 4,942,379).
	The rejection of claim 16 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogawa et al. has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claim 17 has been rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Patent No. 4,942,379) as applied to claim 16 above, and further in view of Raja et al. (US Patent Application Publication No. 2009/0082865 A1) and Baker et al. (“An Experimental Study of Metal Polishing by Flexible Polishing Wheels,” Transactions of the Electrochemical Society (1931), Vol. 59, No. 1, pp. 483-498).
	The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Ogawa et al. as applied to claim 16 above, and further in view of Raja et al. and Baker et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 18 has been rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Patent No. 4,942,379) as applied to claim 16 above, and further in view of Raja et al. (US Patent Application Publication No. 2009/0082865 A1) and CN 102173449 (‘449).
	The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Ogawa et al. as applied to claim 16 above, and further in view of Raja et al. and CN 102173449 (‘449) has been withdrawn in view of Applicant’s amendment.

III.	Claim 19 has been rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Patent No. 4,942,379) as applied to claim 16 above, and further in view of Chinda et al. (US Patent Application Publication No. 2006/0225918 A1).
	The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Ogawa et al. as 

applied to claim 16 above, and further in view of Chinda et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claims 16 and 19 have been rejected under 35 U.S.C. 103 as being unpatentable over JP 07-094624 (‘624) in view of EP 0 895 284 (‘284) and Young (US 4,686,017).
	The rejection of claims 16 and 19 under 35 U.S.C. 103 as being unpatentable over JP 07-094624 (‘624) in view of EP 0 895 284 (‘284) and Young has been withdrawn in view of Applicant’s amendment.

V.	Claim 17 has been rejected under 35 U.S.C. 103 as being unpatentable over JP 07-094624 (‘624) in view of EP 0 895 284 (‘284) and Young (US 4,686,017) as applied to claims 16 and 19 above, and further in view of Raja et al. (US Patent Application Publication No. 2009/0082865 A1) and Baker et al. (“An Experimental Study of Metal Polishing by Flexible Polishing Wheels,” Transactions of the Electrochemical Society (1931), Vol. 59, No. 1, pp. 483-498).
	The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over JP 07-094624 (‘624) in view of EP 0 895 284 (‘284) and Young  as applied to claims 16 and 19 above, and further in view of Raja et al. and Baker et al. has been withdrawn in view of Applicant’s amendment.

VI.	Claim 18 has been rejected under 35 U.S.C. 103 as being unpatentable over JP 07-

094624 (‘624) in view of EP 0 895 284 (‘284) and Young (US 4,686,017) as applied to claims 16 and 19 above, and further in view of Raja et al. (US Patent Application Publication No. 2009/0082865 A1) and CN 102173449 (‘449).
	The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over JP 07-094624 (‘624) in view of EP 0 895 284 (‘284) and Young as applied to claims 16 and 19 above, and further in view of Raja et al. and CN 102173449 (‘449) has been withdrawn in view of Applicant’s amendment.

VII.	Claim 20 has been rejected under 35 U.S.C. 103 as being unpatentable over JP 07-094624 (‘624) in view of EP 0 895 284 (‘284) and Young (US 4,686,017) as applied to claims 16 and 19 above.
	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over JP 07-094624 (‘624) in view of EP 0 895 284 (‘284) and Young  as applied to claims 16 and 19 above has been withdrawn in view of Applicant’s amendment. 

Response to Amendment
Claim Rejections - 35 USC § 112
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16
	line 5, “different materials” is new matter.

The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the newly added limitation in amended claim 16. Applicant has not provided the page number and line numbers from the specification as to where the newly added limitation is coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

Claim Rejections - 35 USC § 103
I.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 4-65032 (‘032) in view of CN 105870026 (‘026) and JP 2604379 (‘379).
Regarding claim 16, JP ‘032 teaches a method, comprising: 
• coating a first metal film (= a Nb layer) onto a surface of a niobium-titanium substrate
(= a Nb-Ti filament); 
• coating a second metal film (= a Cu-Mn alloy layer) onto the first metal film; and 
• coating a third metal film (= a Cu-Ni alloy layer) onto the second metal film, 
wherein the first metal film, the second metal film and the third metal film are 
composed of different materials from one another (= Cu-Ni alloy/ Cu-Mn alloy/Nb/Nb-Ti 

filament), and 
wherein the niobium-titanium substrate comprises a niobium-titanium wire (= a Nb-Ti filament) [abstract].
The method of JP ‘032 differs from the instant invention because JP ‘032 does not disclose wherein the coating is by electroplating.
	CN ‘026 teaches that:
The conductor thickening layer above the conductive seed layer can be processed by one or more of electroplating, electroless plating, vacuum evaporation, sputtering, etc., using, for example, Al, Mn, Fe, Ti, Cr, Co, One or more of Ni, Cu, Ag, Au, V, Zr, Mo, Nb and alloys between them are formed. Electroplating is preferred because of its high speed, low cost, and a wide range of materials that can be electroplated, especially for Cu, Ni, Sn, Ag, and alloys between them (ƿ [0080]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating described by JP ‘032 with       wherein the coating is by electroplating because Mn, Ni, Cu and Nb are metals electroplated to form alloy layers wherein electroplating has high speed, low cost, and a wide range of materials can be electroplated.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

JP ‘379 teaches coating by plating by either electroplating or extrusion (= the outer periphery of the fine wire is coated with silver by plating, for example, electroplating or immersion plating or extrusion) [page 3, lines 4-5].

II.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 4-65032 (‘032) in view of CN 105870026 (‘026) and JP 2604379 (‘379) as applied to claim 16 above, and further in view of Raja et al. (US Patent Application Publication No. 2009/0082865 A1) and Baker et al. (“An Experimental Study of Metal Polishing by Flexible Polishing Wheels,” Transactions of the Electrochemical Society (1931), Vol. 59, No. 1, pp. 483-498).
	JP ‘032, CN ‘026 and JP ‘379 are as applied above and incorporated herein.
	Regarding claim 17, the method of JP ‘032 differs from the instant invention because JP ‘032 does not disclose preparing the surface of the niobium-titanium substrate, resulting in a prepared surface, wherein the preparing comprises polishing the surface of the niobium-titanium substrate using a mechanical polishing wheel.
	JP ‘032 teaches a Nb-Ti filament (abstract).
Raja teaches that:
The valve metal substrate may be cleaned and polished using standard metallographic cleaning and polishing techniques. For example, the valve metal substrate may be chemical mechanically polished as known in the art. Preferably, the valve metal surface may be incrementally polished by utilizing 120 grit emery paper down to 1200 grit emery paper followed by wet polishing in a 15 micron alumina slurry. After polishing, the valve metal substrate is thoroughly washed with distilled water and sonicated for about 10 minutes in isopropyl alcohol as known in the art. Performing such optional cleaning and polishing aids in consistency of the valve metal substrates used in the invention, that is, it ensures the valve metal substrates have uniform starting points (e.g., planar surfaces). It is noted that any native oxides on the valve metal 
substrates do not need to be removed in order for the valve metal substrate to be used in the 

invention (page 2, [0034]).

	Baker teaches that in many cases, the plating of metals is preceded by a polishing operation in which a flexible polishing wheel is used (page 483, lines 13-14).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by JP ‘032 by preparing the surface of the niobium-titanium substrate, resulting in a prepared surface, wherein the preparing comprises polishing the surface of the niobium-titanium substrate using a mechanical polishing wheel because polishing with a flexible polishing wheel aids in the consistency of valve metal substrates, that is, it ensures the valve metal substrates have uniform starting points (e.g., planar surfaces).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 4-65032 (‘032) in view of CN 105870026 (‘026) and JP 2604379 (‘379) as applied to claim 16 above, and further in view of Raja et al. (US Patent Application Publication No. 2009/0082865 A1) and CN 102173449 (‘449).

	JP ‘032, CN ‘026 and JP ‘379 are as applied above and incorporated herein.
	Regarding claim 18, the method of JP ‘032 differs from the instant invention because ‘032 does not disclose preparing the surface of the niobium-titanium substrate, resulting in a prepared surface, wherein the preparing comprises sanding the surface of the niobium-titanium substrate, and wherein the preparing further comprises dipping the surface of the niobium-titanium substrate in a hydrochloric acid solution.
	JP ‘032 teaches a Nb-Ti filament (abstract).
Raja teaches that:
The valve metal substrate may be cleaned and polished using standard metallographic cleaning and polishing techniques. For example, the valve metal substrate may be chemical mechanically polished as known in the art. Preferably, the valve metal surface may be incrementally polished by utilizing 120 grit emery paper down to 1200 grit emery paper followed by wet polishing in a 15 micron alumina slurry. After polishing, the valve metal substrate is thoroughly washed with distilled water and sonicated for about 10 minutes in isopropyl alcohol as known in the art. Performing such optional cleaning and polishing aids in consistency of the valve metal substrates used in the invention, that is, it ensures the valve metal substrates have uniform starting points (e.g., planar surfaces). It is noted that any native oxides on the valve metal substrates do not need to be removed in order for the valve metal substrate to be used in the 
invention (page 2, [0034]).

	CN ‘449 teaches:

(a) First, pre-treat the titanium sheet: the cut titanium sheet (thickness 1.0mm, purity 99.5%) is polished with No. 100, No. 400 and No. 800 sandpaper, and then degreasing treatment; the pickling process can be 8 %-10% oxalic acid micro-boiling treatment for 60-90min or 1:1 hydrochloric acid at 75-85℃ for 10-15min, rinse with distilled water and blow dry with inert gas such as nitrogen, argon, etc. (ƿ [0016]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by JP ‘032 by preparing the surface of the niobium-titanium substrate, resulting in a prepared surface, 

wherein the preparing comprises sanding the surface of the niobium-titanium substrate, and wherein the preparing further comprises dipping the surface of the niobium-titanium substrate in a hydrochloric acid solution because polishing with No. 100, No. 400 and No. 800 sandpaper and pickling in 1:1 hydrochloric acid aids in the consistency of valve metal substrates, that is, it ensures the valve metal substrates have uniform starting points (e.g., planar surfaces).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 4-65032 (‘032) in view of CN 105870026 (‘026) and JP 2604379 (‘379) as applied to claim 16 above, and further in view of JP 4258397 (‘397).
	JP ‘032, CN ‘026 and JP ‘379 are as applied above and incorporated herein.
	Regarding claim 19, the method of JP ‘032 differs from the instant invention because ‘032 does not disclose soldering a metal surface to at least one of the first metal film, the second metal film, or the third metal film.
	JP ‘032 teaches a niobium-titanium alloy superconductor wire (abstract).
	JP ‘397 teaches a Nb-Ti superconducting wire (ƿ [0001]).

	The measurement was performed by winding a short sample having a length of about 1 m on a cylindrical holder made of FRP under tension, soldering both ends to current terminals, setting the holder in a superconducting magnet with a voltage terminal-to-terminal distance of 400 mm, and applying a magnetic field of 5 T from the outside (ƿ [0061]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by JP ‘032 by soldering a metal surface to at least one of the first metal film, the second metal film, or the third metal film because soldering both ends of the wire to current terminals measures critical current of wire materials.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 31, 2022